Citation Nr: 1411352	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional benefits under the Post-9/11 GI Bill.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by Department of Veterans Affairs (VA) Regional Office (RO in Muskogee, Oklahoma.  

In December 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO in Seattle, Washington.

The VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Information in the education folder shows that in August 2010, the RO received the Veteran's electronically filed application (VA Form 22-1990) for educational benefits under the Post-9/11 GI Bill Program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  On August 20, 2010, the Veteran was notified that he had 2 months and 18 days of full-time benefits remaining under the Post-9/11 GI Bill.

In February 2011, the RO notified the Veteran that it could not approve his claim for educational benefits because they had been exhausted.  In his July 2011 notice of disagreement, the Veteran stated that his VA counselor told him that he qualified for one entire year of Post-9/11 GI Bill if he exhausted his Chapter 30 benefits.  He said he knew his Chapter 30 benefits were coming to an end and he wanted to set up the paperwork to have a smooth transition from the old to the new benefits, so per his counselor's instructions, he filled the forms out to transition from Chapter 30 to Chapter 33.  
At the hearing, the Veteran testified that he knew that the change in programs was irrevocable and that you could not switch back and forth, but that it was his intention to exhaust his initial entitlement.  He testified that he was instructed to fill out the paperwork online and as a result, he ended up forfeiting almost a year of benefits.  He believed that most of his problems were caused by getting incorrect information.  

When an individual elects to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, the election is irrevocable and eligibility under Chapter 30 is relinquished.  See 38 C.F.R. § 21.9520(c)(1).  Under 38 C.F.R. § 21.9520(c)(2), an individual may make the election to receive Chapter 33 benefits by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including name, social security number, and address); (ii) if applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the other applicable chapters (such as MGIB); (iii) the date the individual wants the election to be effective; and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed"). 

In the July 2011 Statement of the Case, the RO stated that the Veteran elected Chapter 33 benefits in lieu of Chapter 30 effective August 17, 2010 and that the election was irrevocable.  It was further noted that the online application informed claimants that they must make an irrevocable election from the MGIB to the Post-9/11 GI Bill and that their entitlement will be limited to the months they have remaining under the MGIB.  

On review, the Veteran filed a VA Form 22-1990.  However, he apparently did so electronically and the printout of his application does not include any indication that he was informed of, or acknowledged that his election was irrevocable or that his entitlement would be limited to the months remaining under the MGIB.  

Considering the Veteran's statements and testimony, he clearly thought that he was entitled to exhaust his entitlement under the MGIB and then receive 12 months under the Post-9/11 GI Bill.  As the record stands, the Board is unable to confirm that the Veteran was aware that at the time he made his online application, his Post-9/11 GI Bill entitlement would be limited to the remaining 2 months and 18 days of Chapter 30 entitlement or that he understood his election was irrevocable.  In other words, the Board cannot ensure that the Veteran's due process rights were met.  

Consequently, the Board finds that remand is necessary to allow the RO the opportunity to associate with the education file a full copy of the Veteran's application. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate with the education folder the Veteran's full application for Chapter 33, Post-9/11 GI Bill benefits, to include evidence establishing that he was informed that his election was irrevocable and that entitlement would be limited to the time remaining under the MGIB, and that he acknowledged such notice.    

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


